DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 27 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for identifying real time component health status parameters of a vehicle component, the method comprising: obtaining, at a telematics hardware device onboard a vehicle, operational component data of at least one vehicle component; accessing, by a remote device, at least one record of operational component data, said operational component data including operational values from at least one vehicle component from at least one vehicle, said operational values representative of operational life cycle use of said at least one vehicle component, said operational values further based upon a measured component event, determining, by the remote device, at least one threshold operational value representative of health of the vehicle component based upon said measured component event, and associating, by the remote device, the operational component data and the at least one threshold operational value to identify the real time component health status parameters of the vehicle component for real time use in fleet management.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 14, A method for identifying real time health status rating parameters of an electrical system of a vehicle, the method comprising: obtaining, at a telematics hardware device onboard a vehicle, electrical system component data of at least one electrical component from the vehicle; receiving, at a remote device, a plurality of voltage signals indicating a change in voltage of a vehicle battery at times associated with a plurality of crankings of a starter motor of the vehicle; determining, at the remote device, for each of the plurality of voltage signals a minimum voltage (V) of the voltage signal and generating a plurality of minimum voltage signals for a time period; determining, at the remote device, a minimum operational threshold voltage value (Vmin) representative of a failing health condition of the electrical system during cranking of the starter motor and a maximum operational threshold voltage value (Vmax) representative of an optimal health condition of the electrical system during cranking of the starter motor; generating, at the remote device, for each of the a-plurality of minimum voltage signals normalized real time electrical system health status rating parameters based at least in part on normalization of the plurality of minimum voltage signals with the minimum and maximum operational threshold voltage values where the normalized real time component electrical system health status parameters are one of a probability and numerical value representative of the probability; and communicating the normalized real time electrical system health status rating parameters to an owner of the vehicle for real time use in fleet management.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 23, A method for identifying real time health status 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661